

115 HRES 754 IH: Supporting the goals and ideals of Dominican Heritage Month.
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 754IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Espaillat submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of Dominican Heritage Month.
	
 Whereas the House of Representatives is proud to recognize and commemorate Dominican Heritage Month, an observance that celebrates the contributions of Dominican-Americans;
 Whereas, in keeping with its time-honored traditions, we recognize and pay tribute to those who foster cultural pride and enhance the profile of diverse communities across the United States;
 Whereas since the initial wave of Dominican migration in the 1960s to the most recent arrivals of today, Dominicans have worked hard to contribute to the national identity of the United States, educating people on their customs and enriching the quality of the Nation’s shared future;
 Whereas the Dominican Republic enjoys a well-built relationship with the United States on trade and investment as the United States was the first country to do international trade with the Dominican Republic;
 Whereas contributions from Dominican-Americans are found in every facet of our society here in the United States, including fashion designer Oscar de la Renta, Pulitzer Prize winner author Junot Diaz, Secretary of Labor Thomas Perez, record-setting baseball giant David Ortiz, known as Big Papi, newly elected Major League Baseball Hall of Famer Vladimir Guerrero, celebrated novelist Julia Alvarez, leading actress, director, producer, and writer Zoë Saldana, Saturday Night Live Director and Editor Osmany Oz Rodriguez; New York Police Department Officer and President of the New York Dominican Officers Association President Raysa Galvez, platform transcendent media icon Joel The Kid Mero Martinez, and 2018 Miss New York City Genesis Camila Suero;
 Whereas many of the hemisphere’s first institutions were established on the shores of the Dominican Republic, including the first cathedral and the oldest university;
 Whereas Dominicans are freedom-loving people who first began their campaign for independence in 1831, under the leadership of Juan Pablo Duarte, who formed a secret political military organization named La Trinitaria (The Trinity) that led to the end of the Haitian occupation and transformed the Dominican Republic into an independent, self-sufficient nation, marking February 27, 1844, as the Dominican Republic’s first official Independence Day;
 Whereas, in 2012, the United States provided $66.9 million in foreign assistance aimed at improving security, increasing transparency, building resilience to the effects of climate change, and improving access to quality prevention, care and treatment services for HIV/AIDS in the Dominican Republic, the two regions enjoy a sense of unity;
 Whereas it is appropriate that the United States reserve the period between January 21 to February 27 to celebrate and honor Dominican heritage;
 Whereas it would be befitting to celebrate Dominican heritage beginning on January 21, The Day of the Procession of Altagracia, the Dominican Republic’s most important religious celebration;
 Whereas it would also be befitting to end the period of Dominican heritage on February 27, the Dominican Republic’s Independence Day;
 Whereas it would give the Nation the opportunity to acknowledge and applaud the economic, cultural, and social contributions Dominican-Americans have made to the United States; and
 Whereas it would also give the Nation an opportunity to consider the many Dominican achievements, on the island and in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of Dominican Heritage Month;
 (2)supports the establishment of a national month of recognition for Dominican-Americans to honor the Dominican people and their contributions; and
 (3)urges the people of the United States to observe a national month of recognition for Dominican-Americans with appropriate ceremonies, programs, and activities.
			